PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LIN et al.
Application No. 16/362,603
Filed: 22 Mar 2019
For: METHOD AND APPARATUS FOR TRANSMITTING WIRELESS LOCAL AREA NETWORK INFORMATION
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 088963-1132355 (015730US)

This is in response to the petition under 37 CFR 1.182, filed May 5, 2021, requesting that an Information Disclosure Statement (IDS) filed March 7, 2021 be placed into the application file and a Request for Continued Examination (RCE) fee paid March 7, 2021 be refunded.

The petition is GRANTED to the extent indicated herein.

On March 7, 2021, subsequent to payment of the issue fee, Applicant filed an RCE and a “CERTIFICATION AND REQUEST FOR CONSIDERATION OF AN INFORMATION DISCLOSURE STATEMENT FILED AFTER PAYMENT OF THE ISSUE FEE UNDER THE QPIDS PROGRAM” (hereinafter “QPIDS Request”), together with payment of the fee for an RCE and the fee for a petition to withdraw from issue. However, Applicant did not file the form for a petition to withdraw from issue.  Moreover, the RCE and QPIDS Request, while filed electronically via EFS-Web, were not filed as an ePetition pursuant to the hyperlink contained at MPEP 609.04(b), Subsection IV. As such, the RCE and QPIDS Request were never considered, prosecution was not reopened, and the application issued into Patent No. 10,944,531 on March 9, 2021. 

The QPIDS Request form states that if the RCE is not processed, the RCE fee will be returned. A review of Office records indicates that the $2000 RCE fee was already refunded to Petitioner.

In addition, the IDS filed March 7, 2021 has been placed into the file, but will not be considered.   

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3207.

/Cliff Congo/	
Cliff Congo
Attorney Advisor
Office of Petitions